Gray, J.
If this case required us to decide whether a builder had by statute a lien upon a dwelling-house for work on and materials of fences around the lot on which the house stood, we *593might hesitate to sustain the verdict. Donaldson v. Wood, 22 Wend. 400. McDermott v. Palmer, 4 Selden, 383. Barclay’s Appeal, 13 Penn. State R. 497. Gaule v. Bilyeau, 25 Penn. State R. 522, 523. Truesdell v. Gay, 13 Gray, 311. Rathbun v. Hayford, 5 Allen, 406. But that question does not here arise.
1. The first question presented by these exceptions is, whether the petitioners’ lien was defeated by their statement that all the work was done on the house, when a part of it was in fact upon the fences.
The St. of 1851, c. 343, § 2, required the certificate filed by the claimant in the registry of deeds to contain “ a just and true account of the demand justly due to him, after all just credits given.” Under that statute, including in the certificate a lien on a fence, which was inadmissible by law, would doubtless have defeated the lien. Lynch v. Cronan, 6 Gray, 531. Truesdell v. Gay, 13 Gray, 311. But that statute was found so inconvenient and unjust in its operation, that it was amended by providing that “ no inaccuracy ” in the statement filed in the office of the city or town clerk, “ relating to the property to be covered by the lien, if the property can be reasonably recognized, or in stating the amount due for labor ” (to which the General Statutes have added “ or materials ”), “ shall invalidate the proceedings, unless it shall appear that the person filing the certificate has wilfully and knowingly claimed more than is his due.” St. 1855, c. 431, § 3. Gen. Sts. c. 150, §6. A petitioner “ wilfully and knowingly claims more than is his due,” only when he claims something which he knows not to be due; not when he claims what he honestly, though mistakenly, believes to be due to him. Any other construction would make this beneficial amendment of no effect. Parker v. Bell, 7 Gray, 433. Whitford v. Newell, 2 Allen, 426.
In Lewin v. Whittenton Mills, 13 Gray, 100, the petitioners in their statement claimed a lien for the whole sum to be paid under a contract, which the same statement showed had been only partly performed, and thus manifested that they knew that their whole claim was not due. But we cannot think it impossible or unreasonable that a house carpenter should honestly *594believe that a fence around a house was so far a part of it as to be included in his lien on the house itself; although the law might limit his lien more strictly.
2. The work and materials furnished on the 20th of June, in attaching to the house steps leading from it to the garden, if necessary to the substantial and proper performance of the building contract, and added in good faith, were included under the contract. The work on these steps was done within thirty days before the filing of this petition, as required by the Gen. Sts. c. 150, § 5. The omission, in the petitioners’ account, of the date of July 15th opposite the charge for putting up the window stops, if accidental, would not defeat their claim.
The questions of the petitioners’ good faith in including the fences in their certificate, and in doing the work on the garden steps and the window, were submitted to the jury under well guarded instructions, sufficiently favorable to the respondent.-

Exceptions overruled.